—Appeal unanimously dismissed without costs. Memorandum: The appeal must be dismissed. The record establishes that, during the hearing on petitioner’s violation petition and respondent’s petition to modify the terms of the original support order, the attorneys for the parties agreed upon the amount of arrears and the manner in which the previous order should be modified. Thus, while the order does not specify that it was entered upon the consent of the parties, the record establishes that it was entered on consent, and no appeal lies from such an order (see, CPLR 5511; Matter of Tina G., 242 AD2d 980; Matter of Charles v Lewis, 224 AD2d 687, Iv dismissed 88 NY2d 1006, rearg denied 89 NY2d 917; Matter of Anderson v Jeandheur, 21 AD2d
*976980). (Appeal from Order of Allegany County Family Court, Sprague, J. — Support.)
Present — Green, J. P., Lawton, Hayes, Balio and Boehm, JJ.